DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendment filed 11/15/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
“… each of the chain links has at least another opening that is configured to receive a ball of the plurality of spherical balls and is defined by opposite arcuate surfaces of additional opposite first sections of the opposite raised portions, at least one of the second sections extending to one of the additional opposite first sections and another one of the second sections extending to another one of the additional first sections, whereby at least one of the open slots extends between the opening and the another opening” from claim 2.  Two openings were already introduced, therefore this recitation is introducing another [third] opening not supported by the original disclosure.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 recites the limitation “an arcuate surface of an opposite first section” on line 7. It is clear via the disclosure that this “opposite first section” has already been introduced in line 6. However, please provide language to properly reflect this.
Claim 1 recites the limitation “each second section extending from a respective first section and facing an opposite second section” on lines 9-10. It is clear via the disclosure .
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The limitations “each of the chain links has at least another opening that is configured to receive a ball of the plurality of spherical balls and is defined by opposite arcuate surfaces of additional opposite first sections of the opposite raised portions, at least one of the second sections extending to one of the additional opposite first sections and another one of the second sections extending to another one of the additional first sections, whereby at least one of the open slots extends between the opening and the another opening” from claim 2 are not found anywhere in the disclosure in enough detail to convey 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “each of the claim links has at least another opening” in lines 1-2. This is unclear to the examiner as it appears to recite a third opening in addition to the two openings positively recited in claim 1, as claim 1 recites that “each raised portion having a plurality of first sections, each first section having an arcuate surface… to define an opening” in lines 6-8 and “the openings” from line 12.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 4, 6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Vittore (WO2017033127) in view of Yutaka (JP 2001275723).
	Regarding claim 1, Vittore teaches (figs. 2 and 13) a chain (1) for a screen device, comprising: a flexible traction means (3) with a plurality of shapes (the wider parts of the traction means) at intervals (fig. 2); and a plurality of rigid chain links (2) connected by the flexible traction means (3), each chain link (2) having two opposite, raised portions (see annotated fig. 13 below), each raised portion having a plurality of first sections (annotated fig. 13 below), each first section having an arcuate surface (annotated fig. 13 below) facing an arcuate surface of an opposite first section to define an opening (fig. 13, it is interpreted by the examiner that there are two openings positively recited at this point, as supported by the language “the openings” found on line 12 of the claim) configured to receive a shape of the plurality of shapes, and each raised portion having a plurality of second sections (annotated fig. 13), each second section extending from a respective first section and facing an opposite second section (fig. 13), each pair of opposite second sections defining an open slot configured to receive a portion of the flexible traction means (3); wherein the shapes are received in the openings of the chain links (fig. 2), each opening that is defined by two opposite arcuate surfaces (annotated fig. 13) making contact with the shape received therein (fig. 2); each chain link (2) including a unilaterally open slot (annotated fig. 13) extending away from each opening, the open slot receiving a portion of the flexible traction means (3) extending from a respective shape; the flexible traction (3) means between the shapes is straight when the chain links (2) are arranged in a straight direction (fig. 2); and the shapes are arranged at regular intervals on the flexible traction means (3).

	Yutaka teaches (figs. 1 and 11) a connector (10) for a ball string (1) with two opposite raised portions (the two sides along the length), each raised portion having a plurality of first sections (the area into which a ball fits), each first section having an arcuate surface (12a and 13a on one, and 12b and 13 b on the other) facing an arcuate surface of an opposite first section (fig. 1) to define an opening (12 is the first opening and 13 is the second) configured to receive a spherical ball (2, see definition 1.b. from the free dictionary.com below) from a plurality of spherical balls (fig. 11), each raised portion (the two sides along the length) having a plurality of second sections (annotated fig. 1 below), each second section extending from a respective first section (annotated fig. 1 below) and facing an opposite second section (fig. 1), each paid of opposite second sections defining an open slot (14a) configured to receive a portion of the ball string (1), the spherical balls are received in the openings of the chain links (fig. 11), each opening that is defined by two opposite arcuate (first opening defined by 12a and 12b, second opening defined by 13a and 13b) surfaces making contact with the spherical ball received therein (fig. 1), each connector (10) including at least two oppositely located unilaterally open slots extending away from each opening, each slot receiving a portion of the string extending from a respective spherical ball (fig. 1 shows a slot on each side of both openings that receives a portion of the string). 


    PNG
    media_image1.png
    391
    907
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    113
    378
    media_image2.png
    Greyscale

	Regarding claim 2 as best understood considering the 112 issue above, modified Vittore does not teach that each of the chain links has at least another opening that is configured to receive a ball of the plurality of spherical balls and is defined by opposite arcuate surfaces of additional opposite first sections of the opposite raised portions, at least one of the second sections extending to one of the additional opposite first sections and another one of the second sections extending to another one of 
	The courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Vittore by adding to each of the chain links another opening, identical to what is already taught,  that is configured to receive a ball of the plurality of spherical balls and is defined by opposite arcuate surfaces of additional opposite first sections of the opposite raised portions, at least one of the second sections extending to one of the additional opposite first sections and another one of the second sections extending to another one of the additional first sections, whereby at least one of the open slots extends between the opening and the another opening. This alteration provides the predictable and expected results of a stronger connection between the chain links because of the third opening receiving a ball.


    PNG
    media_image3.png
    511
    907
    media_image3.png
    Greyscale



Regarding claim 6, modified Vittore includes that Vittore teaches (figure 9) that projections are provided on an inside of the side walls of each of the chain links (see modified figure 9 above), and the projections engage (figure 5) between the side walls of an adjacent one of the chain links.
Regarding claim 8, modified Vittore includes that Vittore teaches (figure 12) that the surface of the web is open on a top of the raised portion (figure 12). Yutaka teaches that openings for the chain links in the slots are formed in a raised portion (figure 1), thus the modified Vittore teaches the slots on a raised portion of the web.
	Regarding claim 9, modified Vittore teaches (figs. 2 and 11) that each of the chain links (2) has two side walls (fig. 11) and has a web that connects the two side walls, so that the two side walls and the web connecting the two side walls form an H shape in cross- section (fig. 2 clearly shows this). After the modification to claim 1 above, the openings are arranged in the web (see claim 1 above).
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Vittore (WO2017033127) in view of Yutaka (JP 2001275723), as applied above, and further in view of Takeuchi (US Patent 9083159).
Regarding claim 3, modified Vittore includes that Vittore teaches (figures 5 and 9) that each of the chain links (2) has a first side and an opposite second side (figure 9), each of the chain links has a protrusion (see modified figure 9 above) on the first side thereof and each of the chain links has a concave rounded portion on the opposite second side of the chain link, whereby the chain comprises the chain links (see modified figure 9 above). Modified Vittore does not teach the protrusion on one link engages in the concave rounded portion on the adjoining link forming the chain.   

It would have been obvious to one of ordinary skill in the art at the time to further modify modified Vittore to incorporate the teachings of Takeuchi by having the protrusion on one link engaging the concave rounded portion on an adjoining link forming a chain. This alteration provides the predictable and expected result of adding strength to linkage as the pieces fit together well enough that if a rotational force is applied along the center axis, the linkages will not become dislocated as taught by Takeuchi (column 10, lines 20-25).
Regarding claim 7, modified Vittore does not teach that at least one nose is connected to the web of one chain link, and the one nose comes to rest on a web of an adjacent one of the chain links when the chain is unbent.  
Takeuchi teaches (figure 3c) a chain made of links (2) with a nose (2h) connected to the web of one chain link (2), and the one nose (2h) comes to rest on a web (2i) of an adjacent one of the chain links when the chain is unbent (column 7, lines 42-48).  It would have been obvious to one of ordinary skill in the art at the time to further modify modified Vittore to incorporate the teachings of Takeuchi to have a nose connected to a web, resting on a web of an adjacent chain link when unbent. This alteration provides the predictable and expected result of allowing the links to form fit together, thus providing a better or alternative connection,  with the nose and the web constituting joining portions to allow rotation between the links, thus improving rotation of the links as they are bent and unbent as taught by Takeuchi (column 7, lines 49-60).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634